Ingraham, J. (dissenting):
. I am unable to concur in the affirmance of this judgment. The contract between the plaintiff and the defendants was made on the 27th day of February, 1891. By it the plaintiff agreed to pay under certain conditions $10,000, and in consideration thereof the defendants' sold, assigned, transferred and set over to the plaintiff an undivided half interest in and to a contract theretofore executed. between one Lily oh B. Daniels and the defendants, and of any and ■ all moneys and property that the defendants may derive or receive under said contract, except disbursements. The contract between the defendants and Daniels was annexed to the contract between the the plaintiff and the ' defendants, and by that contract Daniels assigned and transferred to the defendants thirty per cent of her undivided share of, and of her claim, right, title and interest in and to, certain property which had belonged to one W. B. Daniels, deceased^ and in or to any claim or chose in action against the said W. B. Daniels, or his estate; the defendants agreed to prosecute the claim of the said Lilyon B. Daniels against the estate of W. B. Daniels and to furnish “ the personal services of the said Lyman E. Warren, at any and all times when it shall be necessary, or when reasonably requested by the party />f the first part so to do.” This agreement also provided that the defendants, who were attorneys and . counselors at law, “ must assume to and do make provision for obtaining the money for the payment of any and all disbursements, that may be required by them and for carrying out this contract so long as they undertake and continue in the prosecution of the matters contemplated by the terms of this agreement. And the parties of the second part (defendants) shall have the right at any time to withdraw from the provisions of this agreement, and in such event shall be entitled to a lien upon the interests of the party of the first part in and to any of the real or personal estate in which she shall have.an interest as the widow of the. said W. B. Daniels to the extent of the disbursements of cash that shall *215have been obtained, advanced or loaned or paid out by the parties of the second part for the purpose of carrying out this contract.” This contract between Daniels and the defendants being annexed to the contract between the plaintiff and the defendants, the plaintiff is chargeable with knowledge of its terms.
It seems that in the year 1892 the defendants dissolved partnership as the result of a dispute. Whereupon Warren wrote to Mrs. Daniels a letter dated September 29, 1892, as follows:
“ The firm of Hatch & Warren has been dissolved. Under the provisions of the contract made with Hatch & Warren the said Hatch & Warren shall have a right at any time to withdraw from the provisions of that agreement. I hereby withdraw from the provisions of that agreement and declare the same terminated and ended. Very truly,
“LYMAN E. WARREN.”
On the thirtieth of September Mrs. Daniels wrote a letter to the defendants stating that she had received the letter from Warren, and that “in consequence of this letter and the refusal of Mr. Hatch and of Mr. Warren to carry out their contract I hereby notify you that such contract is annulled and terminated. I further notify you that from this date you cease to meddle with my affairs in any way, and to do any further act or thing either for or against me in this matter, as I have made other arrangements for transacting my business. " Very truly,
"“Mbs. L. DANIELS.” ,
In answer to this letter the defendant Hatch wrote to Mrs. Daniels acknowledging its receipt, claiming that Warren did not have the right to declare her contract terminated; and that Hatch & Warren had advanced a considerable sum of money' under the terms and conditions of the contract and were ready to do and perform all the terms and conditions of the contract. Nothing further seems to have been done by Hatch & Warren under the contract to the 10th day of February, 1893, when this action was commenced. Assuming, as we must, that this action was to recover the damages sustained by a breach of the contract between the plaintiff and the defendant, and assuming that there was evidence to justify a finding that *216there, had been a breach of their contract with Mrs. Daniels,' prior, to the commencement of the action, the, substantial question is. as to the measure of damages to which the- plaintiff was entitled. It- was proved without objection that subsequent to the commencement of the action the defendant Hatch, with the consent of Mrs. Daniels, did prosecute the action brought by Mrs. Daniels to recover her interest in the property of W. B. Daniels, deceased; that that action; was tried in the year 1893 and resulted in the defeat of. Mrs. Daniels^, and a judgment was entered which was subsequently affirmed.on appeal. . It was thus established that. Mrs. Daniels had no claim, against the estate of .W. B.. Daniels which was the subject-matter of the assignment by Mrs. Daniels to the defendants,, which Could be, enforced.. There.was no express obligation-in the contract between, the plaintiff and the defendants that the defendants would narry out the contract with Mrs. Daniels and continue to act for her in the prosecution of these claims. The plaintiff seems to have been willing to pay his money upon a transfer to him of one-half of. the amount.that the defendants would receive under their contract with Mi's. Daniels. So far- as I can see, the only agreement that the-defendants made with the plaintiff was that, they would act in. good, faith in carrying out the contract beween themselves and Mrs. Daniels and realize as much as possible in-their conduct of the prosecution of her claim against the estate of W. B. Daniels. Assuming that this, contract was broken and that Hatch & Warren failed to carry out that implied agreement, the damages that the plaintiff sustained in conse-. quénce of the breach of that undertaking was the amount that he could shqw that he would have received in case the agreement had been carried' out; but it seems to me that the plaintiff has failed to establish that any amount, could have been recovered upon the claim of Mrs. Daniels against the estate of W. B. Daniels, or that the plaintiff was entitled to more than nominal damages. It is true that Warren refused to take part in the prosecution of the claims against Mrs. Daniels, and that the contract with Mrs. Daniels provided that the defendants would furnish the personal services of Warren at any and at all times when it should be necessary or when reasonably requested by Mrs. Daniels, but so far as appears Mrs. Daniels never requested the defendants to furnish the services of Warren after his withdrawal from the firm; and she subse*217quently consented to Hatch’s proceeding to conduct the litigation with, his partner, Hr. Wickes, and such services were subsequently actually rendered and the claims prosecuted. Upon what basis it can be said, that the plaintiff sustained any damage by reason of any of the breaches of the contract relied upon I am unable to see. Nothing has ever been realized upon these claims, and- upon this record it must be assumed that • the claims were without foundation and of no value, and what the plaintiff obtained by his assignment was one-half interest of the defendants in certain claims which were not enforcible and from which nothing has been realized. Basing this action as it must be based upon a claim for the damage sustained in consequence of a breach of the contract by the defendants, it seems to me that the evidence conclusively established that the plaintiff sustained no injury by such a breach, as his interest in the contract between Mrs. Daniels and the defendants was valueless ; that nothing has ever been received, by them and no recovery has ever been had upon the claims of Mrs. Daniels of which the defendants were entitled to receive thirty per cent, one-half of which was assigned to the plaintiff.; This contract, between the defendants and Mrs. Daniels was one which upon its face was void for champerty, and the plaintiff, who is a lawyer, must be chargeable with knowledge of that fact. He paid his money upon the chance of obtaining an interest in a recovery, if one was had, upon Mrs. Daniels’ claims. As a consideration for the payment of that money he obtained an interest in a contract which could not be enforced, and which the subsequent events have shown to be of no value, and having made such a contract with his eyes open and taking the chances of a recovery of a large sum of money if the speculation had succeeded, I can see no reason why the court should interfere to allow him to recover back what he had paid, the speculation that he entered into having been unsuccessful.
I think the judgment should be reversed.
Judgment, affirmed, with costs.